NAHMIAS, Justice,
concurring.
I concur fully in the Court’s opinion based on the following two understandings about our holding. First, it should be clear that the Court is not holding that any barrier or delay that members of the general public face in gaining access to a courtroom to observe the return of an indictment prevents that proceeding from being “open to the public.” Instead, consistent with our case law on the related, constitutional right of criminal defendants to a public trial, the question is whether the public was “denied access to the courtroom without justification,” meaning that the court “failed in its obligation to take reasonable measures to accommodate public attendance.” Purvis v. State, 288 Ga. 865, 867, 868 (708 SE2d 283) (2011) (emphasis added). Or as then-Judge Blackwell put this point in his opinion below:
Only when a citizen is unreasonably prevented by courthouse officials from attending a court proceeding — either because his admission to the courtroom is unreasonably refused altogether, unreasonably delayed for a time, or otherwise unreasonably hindered — can it be said that the proceeding is closed to the public.
State v. Brown, 315 Ga. App. 282, 288-289 (726 SE2d 764) (2012) (Blackwell, J., dissenting) (emphasis in original).
This understanding of our holding today is important to ensure that courts are not deterred from adopting and maintaining reasonable measures to provide security, at the exterior of courthouses and as needed for specific interior areas or courtrooms, and also to ensure that reasonable delays occasioned by such things as a broken elevator or a detour during construction are not deemed to have “closed” courts. Thus, we are not endorsing the trial court’s suggestion that “any delay whatsoever” may be unacceptable, see id. at 289 & n. 2; instead, we are concluding that the record, viewed as a whole, shows that the various restrictions placed on access to Judge Kreeger’s *498courtroom in the new and not-yet-officially-opened courthouse at the time the indictment against Brown was returned unreasonably hindered the general public from being able to attend that proceeding. See id. at 285-288 (Dillard, J., concurring).
Second, in light of the focus of the trial court and the Court of Appeals on the delay that one of Brown’s lawyers faced as he tried to get to Judge Kreeger’s new courtroom, it is important to recognize that, while evidence that a particular person was unreasonably prevented from accessing a courtroom is certainly relevant, see, e.g., Purvis, 288 Ga. at 865-866, the ultimate question is whether the court was “being held open to the public,” not to any particular individual. Zugar v. State, 194 Ga. 285, 290 (21 SE2d 647) (1942) (emphasis added). When, as in this case, the evidence indicates that there was ample available seating in the courtroom, if the evidence shows that someone who wanted to attend a proceeding there was unreasonably precluded from doing so, the State may be hard-pressed to explain how the court was open to the public. However, where space in the courtroom is limited in comparison to the number of persons wishing to enter, the court might accord preferential access to certain members of the public, like the victims of the alleged crime and the family of the defendant, see Purvis, 288 Ga. at 867; representatives of the news media, see R.W. Page Corp. v. Lumpkin, 249 Ga. 576, 580 (292 SE2d 815) (1982); persons who are not disruptive, see id.; or simply those who first got in line to enter. This understanding of our holding today is important to deter challenges to court proceedings where the evidence demonstrates that “the general public [was] permitted to witness court proceedings sufficiently to guarantee that there may never be practiced in this State secret or star-chamber court proceedings,” Zugar, 194 Ga. at 289, even though a particular individual missed a proceeding because he failed to leave enough time to get through the security line, got confused by the signs in the courthouse, or received mistaken information about which courtroom the proceeding was in.
If the only evidence in this case related to the delay encountered by the hapless young lawyer who was sent to observe Brown’s indictment being returned, this would be a hard case. As the Court’s opinion recounts, however, and as also discussed in Judge Dillard’s concurring opinion below, the evidence relating to that lawyer meshes with substantial other evidence that the court proceeding at issue was not reasonably open to the general public. For that reason, and with the key understandings discussed above, I concur fully in the Court’s opinion.
*499Decided September 9, 2013.
D. Victor Reynolds, District Attorney, John S. Melvin, John C. Butters, Assistant District Attorneys, Bondurant, Mixson & Elmore, John E. Floyd, for appellant.
The Barnes Law Group, Roy E. Barnes, John F. Salter, Jr., James C. Tribble, Gillen, Withers & Lake, Craig A. Gillen, Thomas A. Withers, Anthony C. Lake, for appellee.